ITEMID: 001-58159
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1998
DOCNAME: CASE OF FISANOTTI v. ITALY
IMPORTANCE: 3
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Reasonable time);Pecuniary damage - claim dismissed (Article 41 - Pecuniary damage;Just satisfaction);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: C. Russo;John Freeland;N. Valticos;R. Pekkanen
TEXT: 8. Mr Gian Carlo Fisanotti was born in 1935 and lives in Cagliari. He was a civil servant until he took early retirement on 31 July 1989.
9. On 13 July 1992 the applicant applied to the Sardinia Regional Division of the Court of Audit (“the Regional Division”) for an enhanced pension. He claimed that his illness had been caused by his work.
10. On 11 November 1992 the file was forwarded to Principal State Counsel for preparation of the case. Following the entry into force of Legislative Decree no. 232 of 17 July 1993, which abolished the role of State Counsel in pensions litigation, the file was sent back to the Regional Division on 28 July 1993.
11. The first hearing was held on 28 January 1995. By an order of the same date, which was deposited with the registry on 4 March 1996, the Regional Division requested the opinion of the Medical Board of Cagliari Military Hospital. On 3 June 1997 the applicant was examined by the Board.
12. On 6 October 1997 the President of the Regional Division set down a hearing for 11 February 1998.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
